      Case 2:10-cv-00390-MHT-SRW Document 145 Filed 07/15/21 Page 1 of 7




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


FLOYD HOGAN, JR., et al.,             )
                                      )
         Plaintiffs,                  )
                                      )       CIVIL ACTION NO.
         v.                           )        2:10cv390-MHT
                                      )             (WO)
ALLSTATE BEVERAGE                     )
COMPANY, INC., d/b/a                  )
Gulf Distributing,                    )
                                      )
         Defendant.                   )

                                   OPINION

       This cause is before the court on a joint motion to

approve an agreement settling 16 plaintiffs’ claims under

the     Fair     Labor     Standards      Act    (FLSA),       29   U.S.C.

§§ 201-219, against defendant Allstate Beverage Company,

Inc.       Jurisdiction       is   proper    pursuant     to   29   U.S.C.

§ 216(b) (FLSA) and 28 U.S.C. § 1331 (federal question).

For the following reasons, the court will approve the

settlement agreement.

       “Because the FLSA was enacted to protect workers from

the poor wages and long hours that can result from great

inequalities in bargaining power between employers and
   Case 2:10-cv-00390-MHT-SRW Document 145 Filed 07/15/21 Page 2 of 7




employees,      the   FLSA's   provisions      are    mandatory     and,

except in two narrow circumstances, are generally not

subject    to    bargaining,     waiver,      or     modification       by

contract or settlement.”         Stalnaker v. Novar Corp., 293

F. Supp. 2d 1260, 1262 (M.D. Ala. 2003) (Thompson, J.)

(citing Brooklyn Sav. Bank v. O'Neil, 324 U.S. 697, 706

(1945)).    The first exception requires supervision by the

Secretary of Labor under 29 U.S.C. § 216(c); the second

exception allows for settlement of claims for back wages

under 29 U.S.C. § 216(b), if a court “scrutiniz[es] the

settlement for fairness,” and determines that it is a

“fair and reasonable resolution of a bona fide dispute

over FLSA provisions.”           Lynn's Food Stores, Inc. v.

United States, 679 F.2d 1350, 1353, 1355 (11th Cir.

1982).     “If a settlement in an employee FLSA suit does

reflect a reasonable compromise over issues, such as FLSA

coverage or computation of back wages, that are actually

in dispute[,] ... the district court [may] approve the

settlement in order to promote the policy of encouraging

settlement of litigation.”          Id. at 1354.

                                   2
   Case 2:10-cv-00390-MHT-SRW Document 145 Filed 07/15/21 Page 3 of 7




    In this case, there are bona fide disputes over FLSA

provisions,       namely   FLSA    coverage    and    the    amount     of

overtime hours worked by the 16 plaintiffs.                   Plaintiff

Floyd    Hogan,    a   former     Allstate   employee,      filed   this

lawsuit alleging that Allstate willfully violated the

FLSA by failing to pay him overtime; he sought backpay,

liquidated damages, and attorney’s fees and expenses.

Fourteen    additional       former     Allstate     employees      filed

notices of consent seeking to join Hogan’s lawsuit and

pursue     their    claims      collectively    under       the   FLSA’s

collective-action mechanism.            The 15 plaintiffs filed a

motion for conditional class certification and another

notice of consent seeking to join one additional former

Allstate employee to the lawsuit.             The court granted the

motion permitting the additional 15 former employees to

join the lawsuit as plaintiffs.               In total, therefore,

there are 16 plaintiffs who allege that Allstate failed

to pay them overtime for weeks they worked in excess of

40 hours in violation of the FLSA.              With the exception

of plaintiff Reginal Smith who was previously employed

                                    3
   Case 2:10-cv-00390-MHT-SRW Document 145 Filed 07/15/21 Page 4 of 7




as a driver’s helper and paid hourly, all plaintiffs

allege    they   were   previously       employed    by   Allstate      as

warehouse workers and paid a fixed weekly salary.                 Prior

to opting to join the lawsuit and after being fully

advised of the collective-action process and their rights

and potential recovery, the plaintiffs signed consent

forms agreeing to be bound by the terms of any settlement

agreement.       Allstate denies any liability in this case

and asserts a number of affirmative defenses.

    However, after mediation and without admitting any

liability, Allstate has agreed to pay settlement proceeds

totaling    $ 27,500.00      as     follows:        backpay   totaling

$ 6,000.00, minus required deductions, by check payable

to Floyd Hogan, Jr; backpay totaling $ 1,433.00, minus

required deductions, by check payable to Joshua Joel

White;     backpay   totaling       $ 1,433.00,      minus    required

deductions, by check payable to Myles J. Willis; backpay

totaling $ 1,433.00, minus required deductions, by check

payable     to    De’Andre     J.       Myers;   backpay      totaling

$ 1,433.00, minus required deductions, by check payable

                                    4
   Case 2:10-cv-00390-MHT-SRW Document 145 Filed 07/15/21 Page 5 of 7




to Kelvin C. Smith; backpay totaling $ 1,433.00, minus

required deductions, by check payable to Darius Johnson;

backpay totaling $ 1,433.00, minus required deductions,

by check payable to Rodricus A. Nelson; backpay totaling

$ 1,433.00, minus required deductions, by check payable

to Ernest J. McKee; backpay totaling $ 1,433.00, minus

required deductions, by check payable to George Johnson;

backpay totaling $ 1,433.00, minus required deductions,

by check payable to Jestin D. Scott; backpay totaling

$ 1,433.00, minus required deductions, by check payable

to Deandrea T. Henderson; backpay totaling $ 1,433.00,

minus required deductions, by check payable to John D.

Macon;   backpay     totaling      $ 1,433.00,      minus     required

deductions, by check payable to Antuwan M. Smith; backpay

totaling $ 1,433.00, minus required deductions, by check

payable to Taras Cheatham; backpay totaling $ 1,433.00,

minus required deductions, by check payable to Adrian

Cook; and backpay totaling $ 1,433.00, minus required

deductions,    by   check    payable     to   Reginal    Smith.         As

additional consideration for the parties’ mutual promises

                                   5
      Case 2:10-cv-00390-MHT-SRW Document 145 Filed 07/15/21 Page 6 of 7




and compromises, Allstate has agreed to pay expenses

totaling $ 3,978.00, which amount represents the cost of

mediation.

       The    parties    agree     the    payments     of   backpay        are

intended to pay unpaid wages and, therefore, are subject

to normal withholdings and taxes.               Allstate will withhold

taxes from any amount designated as backpay according to

the tax withholding documents on record and/or that will

be provided by the plaintiffs.

       All the plaintiffs, with the exception of one who

has been unavailable for an extended period of time and

cannot       be   located,     signed     written     acknowledgements

confirming their approval of the settlement terms.

       The    plaintiffs’      claims     for   attorney’s      fees       and

expenses were negotiated separately from the plaintiffs’

claims for backpay and liquidated damages.                  In an effort

to expedite payment to the plaintiffs while avoiding the

additional costs and delays associated with fee petitions

and     continued       litigation,       the    parties     agreed        the

plaintiffs’ counsel would waive his fees, estimated to

                                      6
      Case 2:10-cv-00390-MHT-SRW Document 145 Filed 07/15/21 Page 7 of 7




be approximately $ 20,000.00.                 The agreement to waive

attorney’s fees clearly did not negatively affect, and,

in fact, benefitted the plaintiffs’ recovery.                      Indeed,

the     compromise      on    attorney’s      fees      facilitated        the

parties’ final resolution of all claims.

       There is no evidence of unfair and improper “use [of]

an FLSA claim (a matter arising from the employer’s

failing to comply with the FLSA) to leverage a release

from     liability      unconnected      to    the      FLSA.”   Hogan      v.

Allstate Beverage Co., Inc., 821 F.Supp.2d 1274, 1284

(M.D. Ala. 2011) (Thompson, J.).

       Based     on   the    above,    the    court      holds   that      the

settlement agreement is a fair, reasonable, and adequate

resolution of this litigation, that is, the bona fide

disputes presented.

       An appropriate judgment granting the parties’ joint

motion      to   approve     settlement      of   the    FLSA    claim     and

dismissing this case in full will be entered.

       DONE, this the 15th day of July, 2021.

                                       /s/ Myron H. Thompson
                                    UNITED STATES DISTRICT JUDGE
